UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1708


In re: JARON BRICE,

                     Petitioner.



                         On Petition for Writ of Habeas Corpus.


Submitted: August 24, 2017                                        Decided: August 28, 2017


Before GREGORY, Chief Judge, and SHEDD and DIAZ, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Jaron Brice, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jaron Brice has filed a petition for an original writ of habeas corpus challenging

his convictions.   This court ordinarily declines to entertain original habeas corpus

petitions under 28 U.S.C. § 2241 (2012), and this case provides no reason to depart from

the general rule. Moreover, we find that the interests of justice would not be served by

transferring the case to the district court. See 28 U.S.C. § 1631 (2012). Accordingly, we

deny leave to proceed in forma pauperis and dismiss the petition. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                 PETITION DISMISSED




                                            2